                 Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 1 of 9



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
     UNITED STATES OF AMERICA,
 9
                             Plaintiff,                     No. 2:19-CV-307
10
                    v.
                                                            COMPLAINT
11
     JASVIT S. TAHIM,
12
                             Defendant.
13

14          Plaintiff, the United States of America, by and through its undersigned attorneys, brings

15   this complaint against Defendant JASVIT S. TAHIM, and alleges the following:

16                                    I. NATURE OF THIS ACTION

17          Starting as early as 2015 and continuing to the present, Defendant has conducted

18   financial transactions with large sums of illegally obtained money, knowing that his

19   transactions are designed to conceal the nature, source, location, ownership, and control of

20   proceeds. Defendant’s conduct includes knowingly receiving money obtained via fraud and

21   then immediately transmitting the same money to accomplices in India.

22          Defendant conducts U.S. operations for a technical-support scheme based in India. The

23   scheme operates by fraudulently inducing consumers, including principally elderly consumers,

     to purchase phony or otherwise misrepresented technical-support services related to computers


      COMPLAINT - 1                                                           UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                               Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
                 Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 2 of 9



 1   or other electronic devices, and to make further payments based on additional fraudulent

 2   misrepresentations.

 3          The United States seeks to prevent continuing and substantial injury to the United States

 4   and victims by bringing this action for a permanent injunction and other equitable relief under

 5   18 U.S.C. § 1345. The United States seeks to enjoin the ongoing commission of banking law

 6   violations as defined in 18 U.S.C. § 3322(d), including money laundering in violation of 18

 7   U.S.C. § 1956(a)(1)(B) and international money laundering in violation of 18 U.S.C.

 8   § 1956(a)(2)(B).

 9                                  II. JURISDICTION AND VENUE

10          This Court has jurisdiction over this action under 18 U.S.C. § 1345 and 28 U.S.C.

11   §§ 1331 and 1345.

12          The United States District Court for the Western District of Washington is a proper

13   venue for this action under 28 U.S.C. § 1391(b)(1) & (b)(2) because Defendant is a resident of

14   this district and because a substantial part of the events or omissions giving rise to this

15   Complaint occurred in this district.

16                                             III. PARTIES
17          Plaintiff is the United States.
18          Defendant Jasvit S. Tahim, is a resident of this district, residing in Shoreline,
19   Washington. In connection with the matters alleged herein, Defendant transacts and has
20   transacted business in this district. Defendant is the owner and principal of multiple
21   companies, including County Solutions LLC, Maxus Therapy LLC, and Pacific Gate Solutions
22   LLC.
23




      COMPLAINT - 2                                                             UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                                 Seattle, Washington 98101-1271
                                                                                          (206) 553-7970
                 Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 3 of 9



 1                                             IV. FACTS

 2             A. Defendant’s Role in an Ongoing Technical-Support Fraud Scheme

 3          Defendant conducts U.S. operations for a large-scale technical-support fraud scheme

 4   that targets victims throughout the United States. Since at least as early as 2015, telemarketers

 5   based in India have used telephone calls and the infrastructure maintained by Defendant to

 6   operate the technical-support scheme. Telemarketers working for the scheme fraudulently pose

 7   as technicians to induce consumers, including principally elderly consumers, to purchase phony

 8   or otherwise misrepresented technical-support services, and to make further payments based on

 9   additional fraudulent misrepresentations. Telemarketers contact consumers by means such as

10   placing cold calls; paying search engines to place advertisements for technical computer

11   services; and by using pop-up advertisements disguised as security alerts on computers or other

12   electronic devices that direct consumers to immediately call a telephone number to protect their

13   computer or other electronic device. The telemarketers often falsely claim to work for or be

14   affiliated with large, well-known technology companies.

15          Once a telemarketer has a consumer on the phone, the telemarketer emphasizes the need

16   for immediate action, and claims that the consumer’s computer is at risk and that the

17   telemarketer can assist but first needs remote access to the computer or device. Once remotely

18   connected, the telemarketer purports to confirm the existence of a serious computer virus or

19   other threat to the consumer’s computer or device, sometimes claiming that hackers have

20   already taken over the consumer’s computer or email accounts and displaying a screen

21   purporting to show, in real time, that the device was undergoing a further hacking attack as the

22   telemarketer and consumer spoke. Imparting a sense of urgency, the telemarketer then claims

23




      COMPLAINT - 3                                                           UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                               Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
                    Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 4 of 9



 1   that he will install expensive and high-quality network security software to resolve the threat in

 2   exchange for a substantial sum of money.

 3              After purportedly installing high-quality network security software, the telemarketer

 4   instructs the consumer to pay. At times, consumers have been asked to pay through an online

 5   credit-card payment system that deposit funds into one of Defendant’s bank accounts. At other

 6   times, consumers have been asked to provide their personal checking-account information,

 7   which is then used to generate remotely-created checks made payable to one of Defendant’s

 8   bank accounts. Each consumer is charged between several hundred and several thousand

 9   dollars.

10              At times during the scheme, consumers who have already paid Defendant once for

11   technical-support receive subsequent calls, during which telemarketers working for the scheme

12   give consumers phony new reasons they must purchase additional security software to avoid

13   serious new computer viruses or other threats to their devices.

14              At times during the scheme, telemarketers purport to offer refunds to victims. But,

15   instead of refunding money to victims, the telemarketers actually move money within the

16   consumers’ online bank accounts to convince the victims that too much money was refunded.

17   The telemarketers then induce victims to send payments, purportedly to reimburse the “over-

18   refund.” Victims have lost hundreds or thousands of dollars to such bogus refund schemes.

19              The scheme’s perpetrators use Defendant and his U.S. corporate entities to facilitate

20   their schemes by (a) maintaining the schemes’ infrastructure, including (b) receiving victim

21   payments and (c) generally providing a veneer of domestic legitimacy.

22

23




      COMPLAINT - 4                                                              UNITED STATES ATTORNEY
                                                                                   700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                                  Seattle, Washington 98101-1271
                                                                                           (206) 553-7970
                 Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 5 of 9



 1                                B. Ongoing Banking Law Violations

 2          Defendant conducts financial transactions to benefit an international fraud scheme,

 3   knowing that the money he receives and transmits is obtained fraudulently, and knowing that

 4   his transactions are designed to conceal the scheme. Defendant receives financial

 5   compensation for this conduct, often by transmitting to his accomplices 90% of the amounts

 6   that he receives and keeping the remaining 10% for himself.

 7          Beginning at least as early as 2015, Defendant has knowingly accepted hundreds of

 8   thousands of dollars from multiple fraud victims and then transmitted most of that money to

 9   accomplices in the technical-support telemarketing fraud scheme.

10          Between December 12, 2017, and May 22, 2018 alone, Defendant transmitted over

11   $320,000, in dozens of transmissions, to accomplices in India. Defendant designated tens of

12   thousands of dollars in these transmissions as payments for “Call Center Fees.”

13     C. Defendant’s Knowledge of Fraud, Intent to Conceal the Nature, Source, Location,
          Ownership, or Control of Proceeds, and Intent to Evade Transaction Reporting
14                                       Requirements

15          On information and belief, Defendant has engaged in the financial transactions alleged

16   in Paragraphs 14 through 16 with knowledge that the monies he receives from consumers are

17   obtained by the fraud scheme or other specified unlawful activity. On information and belief,

18   Defendant has engaged in such financial transactions knowing that the transmissions are

19   designed in whole or part to conceal or disguise the nature, source, location, ownership, or

20   control of proceeds, and has transmitted such funds to India with the intent to promote the

21   carrying on of specified unlawful activity.

22

23




      COMPLAINT - 5                                                           UNITED STATES ATTORNEY
                                                                                700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                               Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
                 Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 6 of 9



 1                                    D. Harm to the United States

 2          The United States is suffering continuing and substantial injury from Defendant’s

 3   banking law violations.

 4          Defendant is continuing to facilitate his banking law violations. Absent injunctive relief

 5   by this Court, Defendant will continue to cause continuing and substantial injury to the United

 6   States and victims.

 7                                               COUNT I

 8                                (18 U.S.C. § 1345 – Injunctive Relief)

 9          The United States re-alleges and incorporates by reference Paragraphs 1 through 22 of

10   this Complaint as though fully set forth herein.

11          By reason of the conduct described herein, Defendant has committed, is committing,

12   and is about to commit banking law violations as defined in 18 U.S.C. § 3322(d), including

13   money laundering and international money laundering with the intent to promote the carrying

14   on of specified unlawful activity in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (a)(2)(A); and

15   money laundering and international money laundering knowing that the transaction is designed

16   in whole or in part to conceal or disguise the nature, the location, the source, the ownership, or

17   the control of the proceeds of specified unlawful activity, in violation of 18 U.S.C.

18   §1956(a)(1)(B)(i) and (a)(2)(B)(i).

19          Because Defendant is committing or about to commit banking law violations as defined

20   in 18 U.S.C. § 3322(d), the United States is entitled, under 18 U.S.C. § 1345, to seek a

21   permanent injunction restraining all future banking law violations and any other action that this

22   Court deems just to prevent a continuing and substantial injury to the United States.

23




      COMPLAINT - 6                                                            UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                                Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
                   Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 7 of 9



 1             As a result of the foregoing, Defendant’s conduct should be enjoined pursuant to 18

 2   U.S.C. § 1345.

 3                                      VI. PRAYER FOR RELIEF

 4             WHEREFORE, Plaintiff, United States of America, requests of the Court the following

 5   relief:

 6             That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345, ordering that

 7   Defendant is restrained from engaging, participating, or assisting in money laundering or

 8   international money laundering, and any money transmitting business; and

 9             That the Court order such other and further relief as the Court shall deem just and

10   proper.

11   //

12   //

13

14

15

16

17

18

19

20

21

22

23




      COMPLAINT - 7                                                             UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                                 Seattle, Washington 98101-1271
                                                                                          (206) 553-7970
                Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 8 of 9



 1   Respectfully submitted this 1st day of March, 2019.

 2                                               ANNETTE HAYES
                                                 United States Attorney
 3
                                                 s/ Kayla C. Stahman
 4                                               KAYLA C. STAHMAN, CA #228931
                                                 Assistant United States Attorney
 5                                               United States Attorney’s Office
                                                 700 Stewart Street, Suite 5220
 6                                               Seattle, Washington 98101-1271
                                                 Phone: 206-553-7970
 7                                               Fax: 206-553-4067
                                                 Email: kayla.stahman@usdoj.gov
 8
                                                 GUSTAV W. EYLER
 9                                               Acting Director
                                                 Consumer Protection Branch
10
                                                 /s/ Daniel K. Crane-Hirsch
11                                               Daniel K. Crane-Hirsch
                                                 Consumer Protection Branch
12                                               United States Department of Justice
                                                 P.O. Box 386
13                                               Washington, DC 20044
                                                 Tel.: 202-616-8242
14                                               Fax: 202-514-8742
                                                 Email: daniel.crane-hirsch@usdoj.gov
15
                                                 Counsel for United States of America
16

17

18

19

20

21

22

23




      COMPLAINT - 8                                                       UNITED STATES ATTORNEY
                                                                            700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                           Seattle, Washington 98101-1271
                                                                                    (206) 553-7970
                Case 2:19-cv-00307 Document 1 Filed 03/01/19 Page 9 of 9



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that he is an employee in the Office of the United

 3   States Attorney for the Western District of Washington and is the person of such age and

 4   discretion as to be competent to serve papers;

 5          It is further certified that on this day, I mailed by United States Postal Service said

 6   pleading to Defendant, addressed as follows:

 7          Jasvit S. Tahim
            2229 NE 197th PL
 8          Shoreline WA, 98155

 9          Dated this 1st day of March, 2019.

10                                                  /s/ Thomas Everett
                                                    THOMAS EVERETT
11                                                  Paralegal
                                                    United States Attorney’s Office
12                                                  700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101-1271
13                                                  Phone: (206) 553-7970
                                                    Fax: (206) 553-0882
14                                                  E-mail: thomas.everett@usdoj.gov

15

16

17

18

19

20

21

22

23




      COMPLAINT - 9                                                             UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      CASE NO. 2:19-CV-307
                                                                                 Seattle, Washington 98101-1271
                                                                                          (206) 553-7970
Case 2:19-cv-00307 Document 1-1 Filed 03/01/19 Page 1 of 1
Case 2:19-cv-00307 Document 1-2 Filed 03/01/19 Page 1 of 6
Case 2:19-cv-00307 Document 1-2 Filed 03/01/19 Page 2 of 6
Case 2:19-cv-00307 Document 1-2 Filed 03/01/19 Page 3 of 6
Case 2:19-cv-00307 Document 1-2 Filed 03/01/19 Page 4 of 6
Case 2:19-cv-00307 Document 1-2 Filed 03/01/19 Page 5 of 6
               Case 2:19-cv-00307 Document 1-2 Filed 03/01/19 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that he is an employee in the Office of the United

 3   States Attorney for the Western District of Washington and is the person of such age and

 4   discretion as to be competent to serve papers;

 5          It is further certified that on this day, I mailed by United States Postal Service said

 6   pleading to Defendant, addressed as follows:

 7          Jasvit S. Tahim
            2229 NE 197th PL
 8          Shoreline WA, 98155

 9          Dated this 1st Day of March, 2019.

10                                                  /s/ Thomas Everett
                                                    THOMAS EVERETT
11                                                  Paralegal
                                                    United States Attorney’s Office
12                                                  700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101-1271
13                                                  Phone: (206) 553-7970
                                                    Fax: (206) 553-0882
14                                                  E-mail: thomas.everett@usdoj.gov

15

16

17

18

19

20

21

22

23




      [PROPOSED] CONSENT DECREE                                                 UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
      AND FINAL JUDGMENT - 6
                                                                                 Seattle, Washington 98101-1271
                                                                                          (206) 553-7970
